Citation Nr: 0636970	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  04-41 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran had active service from July 1951 to July 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

The February 2004 rating decision also denied claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  In August 2004, the veteran submitted a notice 
of disagreement with regard to these issues.  In December 
2004, the RO issued a statement of the case.  Thereafter, the 
veteran did not perfect an appeal as to those issues.  
Therefore, they are not before the Board at this time.



FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
current PTSD diagnosis that is related to service, or that 
the veteran has submitted information sufficient for the RO 
to verify any in-service stressor.



CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In the present 
case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In a September 2003 letter, the RO informed the veteran of 
its duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  We 
therefore believe that appropriate notice has been given in 
this case.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
service connection is being denied, any such matters are 
moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Analysis

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor(s) actually occurred.  38 C.F.R. § 3.304(f); Cohen 
v. Brown, 10 Vet. App 128 (1997).  With respect to the second 
element, if the evidence shows that the veteran did not serve 
in combat with enemy forces during service, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The veteran's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).

The evidence of record shows the veteran's service medical 
records (SMRs) are negative for any treatment or complaints 
regarding any mental disorder.  His service personnel records 
are negative for any evidence that the veteran engaged in 
combat during service.  His service separation document (DD 
Form 214) does not show that he received any awards and/or 
decorations indicative of combat involvement, and it does not 
otherwise provide evidence of participation in combat 
situations.  Therefore, there is no verifying evidence that 
the veteran engaged in combat.

With regard to medical evidence, the Board notes that there 
is some question as to whether the veteran has a diagnosis of 
PTSD.  A March 2003 VA outpatient record shows the veteran 
demonstrated atypical PTSD symptoms, and there was an 
assessment of "rule out" PTSD.  A subsequent March 2003 VA 
clinical record shows that he had PTSD issues soon after the 
Korean War.  A final March 2003 VA outpatient record shows 
the veteran demonstrated PTSD symptoms.

An October 2003 VA outpatient record shows the veteran was 
reluctant to provide stressor information to the RO because 
he would have to revisit those experiences.  A January 2004 
VA clinical record shows an assessment that the veteran 
reported a history consistent with the emotional reactivity 
of PTSD.

A May 2004 VA outpatient record shows the veteran reported 
some symptoms associated with PTSD.  On examination, there 
was no evidence of any psychotic symptoms.  The assessment 
was unspecified psychosocial circumstances.  A June 2004 VA 
clinical record shows an assessment that the veteran's 
history remained consistent with PTSD.  However, the 
physician did not know how the veteran would document the 
actual work assignments he found stressful.

A September 2004 VA outpatient record shows the veteran's 
listed problem was PTSD with insomnia.

A December 2004 VA clinical record shows an assessment that 
elements of the veteran's history were consistent with PTSD.

Based upon this evidence, the Board finds that there is no 
clear diagnosis of PTSD as related to the veteran.  He was 
noted to have symptoms of PTSD, which was also indicated as a 
disorder that needed to be ruled out.  However, a definitive 
diagnosis of PTSD is not shown upon review of the medical 
evidence of record.

Nevertheless, even if the record contained a diagnosis of 
PTSD, since there is no corroborating evidence that the 
veteran engaged in combat during his active service, he must 
provide evidence such that a claimed stressor may be 
verified, in order to establish a claim for service 
connection for PTSD.  In this regard, the veteran submitted a 
stressor statement in March 2003.

In this stressor statement, the veteran indicated that he 
served on board a ship and rescued downed pilots.  He 
observed jets sometimes going off the flight deck into the 
ocean.  He was also trained for hand-to-hand combat.  The 
veteran described that he was enclosed in a room on the ship 
and developed claustrophobia.

Despite being requested to do so, the veteran provided no 
specific dates or details regarding these claimed stressors.  
Therefore, the RO was unable to even attempt to verify these 
events.  In order for the RO to request more information 
regarding these events from the National Personnel Records 
Center, the veteran needed to provide specific names of 
people involved and dates narrowed down to a three-month 
span.  The veteran has not provided any of this information.

In a November 2004 written statement, the veteran indicated 
that he was working on his stressor statement and would send 
it soon.  However, he has not submitted additional 
information to the RO.  Given the absence of a clear 
diagnosis of PTSD and any potentially verifiable stressful 
event, the Board finds that service connection may not be 
awarded for PTSD.

Finally, the Board notes that, even if the medical records 
showed a diagnosis of PTSD, that disorder arose and was first 
documented many years after he left service, and neither the 
service records nor any medical opinion of record shows a 
link between any present mental disorder and the veteran's 
military service.  Indeed, his SMRs are negative for any 
complaints or treatment of any mental disorder.  He therefore 
cannot be directly service connected for this disorder, in 
the absence of competent evidence establishing the existence 
of a stressor to support a diagnosis of PTSD.  See, e.g., 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

While the veteran may sincerely believe that he has PTSD 
which was caused by some incident of service, it is well 
established that, as a layperson, he is not considered 
capable of opining on matters requiring medical knowledge.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).

As discussed above, the competent evidence of record does not 
establish that the veteran has a clinically supported 
diagnosis of PTSD.  In addition, even if he were to have a 
current diagnosis, he has not provided information with which 
the RO could attempt to verify an in-service stressor or 
stressors.  As the evidence preponderates against the claim 
for service connection for PTSD, the benefit-of-the-doubt 
doctrine is inapplicable, and service connection must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.


ORDER

Service connection for post-traumatic stress disorder is 
denied.




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


